Citation Nr: 0408953	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  01-00 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for right knee degenerative joint disease.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for left knee degenerative joint disease.


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel





INTRODUCTION

The veteran served on active duty from March 1965 to February 
1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2000 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO), that granted service connection for 
degenerative joint disease of the left and right knees, each 
evaluated as 10 percent disabling.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  In effect, this new legislation 
eliminates the requirement under the old 38 U.S.C.A. 
§ 5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded in the following areas.  First, VA has 
a duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2003).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).

The veteran has not been afforded a VA examination of his 
knees since December 1999.  Considering his ongoing 
complaints and the passage of more than four years, he should 
be afforded another VA examination to assess the current 
severity of his knee disorders.  This is particularly 
relevant since the veteran and his attorney have urged that 
the veteran has greater functional limitations in each knee 
than those which would be expected for a 10 percent rating.  

While more recent VA examinations and clinic records contain 
ancillary findings relevant to the knees, they are focused on 
other orthopedic problems, namely the hips and back, and it 
would be helpful to schedule an examination that addressed 
all relevant criteria for assessing the knees.  

As the case must be remanded for the foregoing reasons, any 
recent treatment records for the knees would also be helpful.  
See 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Obtain any recent treatment records for 
the knees, including, but not limited to, from 
the VA Roseburg healthcare system facilities.  

2.  After obtaining as many of the above 
records as possible, afford the veteran an 
appropriate VA examination of both knees.  
The examiner should be provided a copy of 
this remand together with the veteran's 
entire claims folder, and the examiner is 
asked to indicate that he or she has reviewed 
the claims folder.  All necessary tests, 
including X-rays if indicated, should be 
conducted, and the examiner should review the 
results of any testing prior to completion of 
the report.

The examiner should identify all residuals 
attributable to the veteran's service-
connected degenerative joint disease of the 
left and right knee.  

The examiner should report the range of 
motion measurements for the knees in degrees, 
and should also indicate what would be the 
normal range of motion for the particular 
joint.  Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be noted, 
and whether there is likely to be additional 
range of motion loss due to any of the 
following should be addressed: (1) pain on 
use, including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly limits 
functional ability during flare-ups or when 
the left or right knee is used repeatedly.  
All limitation of function must be 
identified.   If there is no pain, no 
limitation of motion and/or no limitation of 
function, such facts must be noted in the 
report.

The examiner should also state whether there 
is any evidence of recurrent subluxation or 
lateral instability of the left or right 
knee, and if so, to what extent.  

Any indications that the veteran's complaints 
of pain or other symptomatology are not in 
accord with physical findings on examination 
should be directly addressed and discussed in 
the examination report.

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.  

3.  Review the claims folder and ensure that 
the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the requested 
examination report does not include fully 
detailed descriptions of pathology and all 
test reports, special studies or adequate 
responses to the specific opinions requested, 
the report must be returned for corrective 
action.  38 C.F.R. § 4.2 (2003);  see also 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  Readjudicate the veteran's claims of 
entitlement to higher  ratings for 
degenerative joint disease of the right and 
left knee with application of all appropriate 
laws and regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the claims remains 
adverse to the veteran, he and his attorney 
should be furnished a supplemental statement 
of the case and afforded a reasonable period 
of time within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




